Title: From Thomas Jefferson to Thomas Mann Randolph, 20 November 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Poplar Forest
Nov. 20. 20.
I write this separate letter, and endorse it as private, to prevent it’s being opened by others in your absence. the object of it is to mention the importance which has been suggested to me of procuring a board of the Literary fund, before the meeting of the Legislature, and of laying the Report of the Visitors before the latter body on the 2d day of their session if possible. it is believed that if presented before the crowd of other business comes in, they will act on it immediately, and before opportunities will have been obtained for caballing, circulating false rumors, and other maneuvres by the enemies of the institution. your zeal for the institution assures us of your efforts to give the Report this advantage: and I hope Governor Clinton’s display of the gigantic exertions of N. York for the education of it’s citizens will stimulate lagging members to wipe off the reporach of our neglect of it.I need not write you news from Monticello, which you recieve more directly. the girls here are both well and pursuing their studies with undisturbed industry. they owe this much to the deaths and sickness in our neighborhood. I salute you with affectionate attachment and respect.Th: Jefferson